Name: Council Regulation (EEC) No 3930/86 of 18 December 1986 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3796/81 for the 1987 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 86 Official Journal of the European Communities No L 365/5 COUNCIL REGULATION (EEC) No 3930/86 of 18 December 1986 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3796/81 for the 1987 fishing year Whereas, in the absence of certain information concer ­ ning price trends for each fishery product with given commercial characteristic, consideration should be given to the relationship between the average weighted market prices recorded when the guide prices were fixed for the previous fishing year for these products, and the average weighted market prices recorded currently ; Whereas in accordance with Articles 169 and 356 of the Act of Accession, a second approximation of guide prices must take place on 1 January 1987 for Atlantic sardines and anchovies, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by the 1985 Act of Accession, and in particular Article 10 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 10 ( 1 ) and (2) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed for each of the products listed in Annex I (A), (D) and (E) of the Regulation at a level which will help to stabilize market prices and avoid the formation of surpluses in the Community ; whereas that level must also help support producers' income and at the same time take account of consumers' interest ; Whereas the guide price shall be based on the average of prices as defined in Article 10 (2) of that Regulation and on an assessment of production and demand prospects ; Whereas the application of the criteria laid down in Article 10 of Regulation (EEC) No 3796/81 and referred to above involves for the 1987 fishing year an increase for certain products and the stabilization or decrease of prices for others compared with prices applicable during the current fishing year ; HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year from 1 January to 31 December 1987 for the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 and the catego ­ ries to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1986. For the Council The President M. JOPLING (') OJ No L 379, 31 . 12. 1981 , p. 1 . No L 365/6 Official Journal of the European Communities 24. 12. 86 ANNEX Commercial specifications (') Species Guide price(ECU/tonne)Freshness category Size Presentation 1 . Herrings Extra, A 1 Whole fish 303 2. Sardines (a) Atlantic  Member States other than Spain and Portugal  Spain, Portugal Extra Extra 3 3 Whole fish Whole fish 514 344 (b) Mediterranean Extra 3 Whole fish 464 3 . Dogfish (Squalus acanthias) Extra, A 2 Whole fish Gutted fish with head 861 4. Dogfish (Scyliorhinus spp ) Extra, A 1 Whole fish Gutted fish with head 798 5. Redfish A 2 Whole fish 871 6. Cod A or A 2 3 Gutted fish with head Gutted fish with head 1 218 7. Saithe A or A 2 3 Gutted fish with head Gutted fish with head 649 8 . Haddock A or A 2 3 Gutted fish with head Gutted fish with head 868 9. Whiting A or A 2 3 Gutted fish with head Gutted fish with head 791 10. Ling Extra, A 1 , 2 Gutted fish with head 911 11 . Mackerel and Spanish mackerel Extra or A 1 2 Whole fish Whole fish 283 12. Anchovies 1  Member States other than Spain Extra 2 Whole fish 705  Spain Extra 2 Whole fish 1 089 1 January to 30 April 1987 76613. Plaice A or A 2 3 Gutted fish with head Gutted fish with head 1 May to31 December 1987 1 045 14. Hake A I 1 | Gutted fish with head I 2 900 24. 12. 86 Official Journal of the European Communities No L 365/7 Species Commercial specifications (') Guide price (ECU/tonne)Freshness category Size Presentation 15. Megrim Extra, A 1 , 2 Whole fish, gutted fish with head 1 850 16. Ray's bream Extra, A 1 Whole fish 1 500 17. Monkfish Extra, A 2, 3 Whole, gutted, with head 2 100 Extra A 2, 3 Without head 5 040 18 . Shrimps of the genus Crangon crangon A 1 Simply boiled in water 1 545 19. Edible crab  1 Whole 1 500 20 . Norway lobster E, A 1 , 2 Whole 4 400 E, A 2 Tails 10 600 (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .